DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
Based on the specification, each occurrence of the term “piston element” is interpreted as a distinct piston and not as integral features of the same piston. Interpretation as parts of the same piston would be inconsistent with the specification and would be improper. With reference to claim 1, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination recited including “wherein the second piston comprises a first piston element, a second piston element, and a third piston element.” The prior art does not have a second piston which includes three distinct pistons forming that component.
Claim 13 is allowable for the same reasons as claim 1.
With reference to claim 20, the prior art does not disclose or render obvious the combination of features as recited. For example, the prior art does not disclose two fluid bores in the output shaft to move the first piston in combination with a second piston which blocks the first piston.
With reference to claim 21, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination recited including “wherein a pressurized fluid is conveyed through the first fluid conveyance bore into the output shaft such that the first piston is moved into the first position.” The prior art does not disclose the combination where the first piston is moved via fluid that moves through a bore in the output shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659